Citation Nr: 1106753	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-17 274	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from June 1979 to July 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In pertinent part of the May 2006 decision, the RO 
denied service connection for sleep apnea, finding that while the 
disorder was diagnosed in 2002, it was not shown to have had its 
onset in service. 

In May 2008 the Columbia RO received a statement from the Veteran 
withdrawing his appeal involving the claim for entitlement to 
service connection for sleep apnea.  The Veteran's statement 
reads as follows:  "Withdraw appeal service connection for sleep 
apnea."   The document was date stamped as received at the Board 
in June 2008.  As discussed below, the Board finds that this 
statement, signed by the Veteran, constitutes a withdrawal of his 
appeal.

In a January 2011 brief, the Veteran's representative appears to 
be trying to raise a claim for entitlement to service connection 
for a condition wherein sleep apnea is a sleep disturbance that 
is a symptom of an undiagnosed illness associated with Persian 
Gulf service.  This is the first time that this issue has been 
raised by the record and it has not been adjudicated in the first 
instance by the Agency of Original Jurisdiction (AOJ).  The Board 
does not have jurisdiction over the matter, and it and it is 
referred to the AOJ for clarification and appropriate action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1979 
to July 1999.

2.  On June 4, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


